Status of Application
1.	Acknowledgment is made of the amendments filed 11/10/2021. Upon entering the amendments, claims 3 and 11 are canceled and claims 1, 4, 9-10, and 12 are amended. The claims 1-2, 4-10, and 12-15 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/14/2021 was filed after the mailing date of the Non-Final Office Action on 09/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive crystallizable glass, crystallized glass, method for producing a crystallizable glass, and method for producing a crystallized glass, and applicant's arguments show that the glasses and methods of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks show that the limitations to Y content and to SiO2 content in amended independent claims 1-2 and 9-10 are not taught or suggested by the previously applied prior art to Bush, which teaches a range for SiO2 falling outside of that of the amended claims, and to Grossman, which does not teach or suggest a Y content of 0.05-200 ppm. Therefore, the previously issued grounds of prior art rejection are no longer applicable to the claims as presented and are withdrawn. 
Allowable Subject Matter
4.	Claims 1-2 and 4-15 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed crystallizable glass, crystallized glass, method for producing a crystallizable glass, and method for producing a crystallized glass. Specifically, the prior art fails to teach a glass that is compositionally within the lithium 2. The prior art also fails to teach a crystallized glass that is compositionally within the lithium aluminosilicate system, said glass containing V and Cr in an amount of 0-3 ppm each and containing Sc, La, Ce, Pr, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Thu, Pa, and U in amounts of 0-10 ppm each, wherein Y is contained in an amount of 0.05-200 ppm, wherein said glass comprises 55-72 wt% SiO2. The prior art further fails to teach or suggest a method for producing a glass that is compositionally within the lithium aluminosilicate system and that is crystallizable, said glass containing V and Cr in an amount of 0-3 ppm each and containing Sc, La, Ce, Pr, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Thu, Pa, and U in amounts of 0-10 ppm each, wherein Y is contained in an amount of 0.05-200 ppm, wherein said glass comprises 55-72 wt% SiO2, wherein a batch is prepared, melted, and formed into shape. Finally, the prior art fails to teach or suggest a method for producing a crystallized glass that is compositionally within the lithium aluminosilicate system, said glass containing V and Cr in an amount of 0-3 ppm each and containing Sc, La, Ce, Pr, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Thu, Pa, and U in amounts of 0-10 ppm each, wherein Y is contained in an amount of 0.05-200 ppm, wherein said glass comprises 55-72 wt% SiO2, wherein a batch is prepared, melted, formed into shape, and crystallized via heat treatment. 
The most relevant prior art references found are Bush (US 3951670) and Grossman (US 4126476). The difference from instant claims is that while Bush teaches a lithium aluminosilicate glass and crystallized glass derived therefrom, wherein the V, Cr, Sc, La, Ce, Pr, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Thu, Pa, and U contents fall within the ranges of the instant claims and wherein the Y content can be 200 ppm, Bush teaches that the inventive glass contains SiO2 in amounts falling above the range of the amended independent claims, and there is no teaching in the prior art that would motivate one to modify Bush in order to have this lower SiO2 content. Grossman teaches a lithium aluminosilicate glass and crystallized glass derived therefrom, comprising SiO2 in an amount overlapping the corresponding ranges of the instant claims, and wherein the V, Cr, Sc, La, Ce, Pr, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Thu, Pa, and U contents fall within the ranges of the instant claims; Grossman, however, does not teach or suggest that Y can be present in the inventive glass in an amount of 0.05-200 ppm. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW25 January 2022